DETAILED ACTION
This is a response to the Amendment to Application # 16/352,123 filed on September 23, 2021 in which claims 1, 11, 16, and 18-20 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, which are rejected under 35 U.S.C. §§ 101 and 103.

Claim Interpretation
Claim 1 recites a method claim including the step “determining … whether the text string comprises sensitive personal information.” (Emphasis added). The remaining steps only occur “in response to determining that the text string comprises sensitive personal information.” The broadest reasonable interpretation of this limitation does not require the remaining steps to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Arndt (PTAB 2018) (App. S.N. 14/095,735 at 4; Ex parte Heil (PTAB 2018) (App. S.N. 12/512,669), at 6; Ex parte Frost (PTAB 2018) (App. S.N. 12/785,052) at 7; Ex parte Dawson (PTAB 2018) (App. S.N. 12/103,472) at 6; and Ex parte Candelore (PTAB 2017) (App. S.N. 14/281,158) at 5 (supporting the interpretation that “in response to” limitations are conditional).


	
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claims 1, 11, and 18, these claims are directed to an abstract idea without significantly more. The claims recite a method, system, and computer program for alerting a user to the presence of sensitive information.
The limitations “determining … whether the text string comprises sensitive personal information; and in response to determining that the text string comprises the sensitive personal information, facilitating …preventing the storage of the text string comprising: removing the sensitive personal information from the text string to generate a filtered text string,” and “wherein the determining comprises referring to a configurable map indicating a type of the sensitive personal information,” under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the 
This judicial exception is not integrated into a practical application. In particular, the claim merely recite the additional element “receiving, by a first network device comprising a processor, a text string based on a user input into a field of a graphical user interface associated with a second network device comprising a server.” This describes mere data gathering. See MPEP § 2106.05(g). Additionally, the limitations “prior to storage of the text string by the second network device;” “by the first network device;” and “by the second network device” are merely directing the user to “apply” the exception. Further, the limitations “sending the filtered text string to the second network device, and facilitating, by the first network device, providing an alert message for display on the graphical user interface” is merely an insignificant extra-solution activity. See MPEP § 2106.05(g). Moreover, the requirement that the message “comprising an indication that the text string comprises the sensitive personal information and that the sensitive personal information has not been stored an instruction to re-submit the text string into the field, and comprising the text string” is merely reciting the informational content of a message and is thus is an insignificant extra solution activity in the form of selecting a particular data source to be manipulated. See MPEP § 2106.05(g). Likewise, the requirement that the prevention is “by masking” is an insignificant extra-solution activity. See MPEP § 2106.05(g). Finally, the limitation “wherein the configurable map is updateable without updating a function related to parsing the text string” is an insignificant extra-solution activity. See MPEP § 2106.05(g).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than application of the exception, data gathering, or insignificant extra-solution activity, respectively,  that cannot provide an inventive concept. Therefore, these claims are not patent eligible.

Regarding claims 2 and 12, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, these claims merely require that the first network device comprises a microservice orchestration device, which is the technological environment of the invention. See MPEP § 2106.05(h). Therefore, these claims are not patent eligible.

Regarding claims 3 and 13, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, these claims merely require that the text string is entered prior to submission, which is an insignificant extra-solution activity. See MPEP § 2106.05(g). Therefore, these claims are not patent eligible.

Regarding claims 4 and 14, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, these claims merely require that the determining occur prior to submission, which is an insignificant extra-solution activity. See MPEP § 2106.05(g). Therefore, these claims are not patent eligible.

Regarding claims 5 and 15, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, these claims merely require parsing the text string, which is merely an additional mental step. Therefore, these claims are not patent eligible.

Regarding claim 6, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires 

Regarding claim 7, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires determining that the second string does not comprise sensitive information, which is an additional mental step. Therefore, this claim is not patent eligible.

Regarding claim 8, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires providing an additional alert, which is an insignificant extra-solution activity. See MPEP § 2106.05(g). Therefore, this claim is not patent eligible.

Regarding claims 9 and 17, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, these claims merely require the use of a “configurable map,” which is an additional mental step. Therefore, these claims are not patent eligible.

Regarding claim 10, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires updating the configurable map, which is an insignificant extra-solution activity. See MPEP § 2106.05(g). Therefore, this claim is not patent eligible.

claims 16 and 20, these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires presenting the type of the information, which is an insignificant extra-solution activity. See MPEP § 2106.05(g).  Therefore, these claims are not patent eligible.

Regarding claim 19, this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. For example, this claim merely requires providing a notification that the information was masked, which is an insignificant extra-solution activity. See MPEP § 2106.05(g). Therefore, this claim is not patent eligible.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 3-11, 13-15, and 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Reid et al., US Publication 2018/0075254 (hereinafter Reid), as cited on the Notice of References Cited dated June 6, 2021, in view of Shelton, US Publication 2011/0247081 (hereinafter Shelton).

Regarding claim 1, Reid discloses a method, comprising “receiving, by a first network device comprising a processor, a text string based on a user input into a field of a graphical user interface associated with a second network device comprising a server” (Reid ¶ 24) where the user on a mobile device (i.e., a first network device) enters text (i.e., the text string is received) in an interface, such as the one shown in Fig. 2, that is associated with an email server (i.e., a second network device comprising a server). Additionally, Reid discloses “prior to storage of the text string by the second network device, determining, by the first network device, whether the text string comprises sensitive personal information” (Reid ¶ 24) by “provid[ing] sensitive information detection” while the user is typing (i.e., prior to storage on the second network device). Further, Reid discloses “in response to determining that the text string comprises the sensitive personal information, facilitating, by the first network device, preventing the storage of the text string by the second network device comprising: redacting the sensitive personal information to generate a filtered text string, and sending the filtered text string to the second network device” (Reid ¶¶ 36-37) by redacting the personal information and sending the information. Finally, Reid discloses “facilitating, by the first network device, providing an alert message for display on the graphical user interface comprising an indication that the text string comprises the sensitive personal information” (Reid ¶¶ 25, 36) by providing a warning to the user that prevents the user from submitting the email with the sensitive information, which is an instruction to re-submit the text string without the sensitive information.

However, Shelton discloses that it is well-known in the art that redaction includes “removing” the redacted information. (Shelton ¶ 4). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Shelton was combined with Reid, the method of redaction of Shelton (i.e., by removing the data) would be used as the method of redaction used by Reid. Therefore, the combination of Reid and Shelton at least teaches and/or suggests the claimed limitations “in response to determining that the text string comprises the sensitive personal information, facilitating, by the first network device, preventing the storage of the text string by the second network device comprising: removing the sensitive personal information to generate a filtered text string, and sending the filtered text string to the second network device,” rendering it obvious.
Additionally, Shelton also discloses that it is well-known in the art to include messages with indications that the personal information will be permanently removed (i.e., has not been stored) and comprising filtered strings. (Shelton ¶ 8 and Fig. 1D, elements 121, 124). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Shelton was combined with Reid, the message content of Shelton would be included in the message of Reid. Therefore, the combination of Reid and Shelton at least teaches and/or suggests the claimed limitation “facilitating, by the first network device, providing an alert message for display on the graphical user interface comprising an indication that the text string comprises the sensitive personal information and that the sensitive personal information has not been stored, and comprising the filtered text string,” rendering them obvious.  
same field of endeavor,” namely that of data redaction methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reid and Shelton before him or her to modify both the redactions and messages of Reid to include the redactions and messages of Shelton.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Reid teaches the “base device” for redacting documents and transmitting those documents to a server. Further, Shelton teaches the “known technique” for redacting documents by removing the content and providing specific messages to the user that are applicable to the base device of Reid. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 11, Reid discloses a device, comprising “a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations” (Reid ¶ 25). Additionally, Reid discloses “receiving a text string based on a user input into a field of a graphical user interface associated with a server device” (Reid ¶ 24) where the user on a mobile device enters text (i.e., the text string is received) in an interface, such as the one shown in Fig. 2, that is associated with an email server (i.e., a server device). Further, Reid discloses “prior to storage of the text string by the server device, determining whether the text string comprises sensitive personal information” (Reid ¶ 24) by “provid[ing] sensitive information detection” while the user is typing (i.e., prior to storage on the server). Moreover, Reid discloses “in response to determining that the text string comprises the sensitive personal information, preventing the storage of the text string by the server device by masking the sensitive personal information, comprising: redacting the sensitive by redacting the personal information and sending the information, which is a form of masking.   Finally, Reid discloses “providing a notification message for display on the graphical user interface comprising an indication that the text string comprised the sensitive personal information” (Reid ¶ 25) by providing a warning to the user.
Although Reid discloses that the sensitive personal information is “redacted” it does not appear to explicitly disclose the redaction is removal of the sensitive information in manner that allows the method to also provide an alert message that indicates “that the sensitive personal information has not been stored, and comprising the modified text string.”
However, Shelton discloses that it is well-known in the art that redaction includes “removing” the redacted information. (Shelton ¶ 4). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Shelton was combined with Reid, the method of redaction of Shelton (i.e., by removing the data) would be used as the method of redaction used by Reid. Therefore, the combination of Reid and Shelton at least teaches and/or suggests the claimed limitations “in response to determining that the text string comprises the sensitive personal information, preventing the storage of the text string by the server device by masking the sensitive personal information, comprising: removing the sensitive personal information from the text string to generate a modified text string, and sending the modified text string to the server device,” rendering it obvious.
Additionally, Shelton also discloses that it is well-known in the art to include messages with indications that the personal information will be permanently removed (i.e., has not been stored) and comprising the filtered strings. (Shelton ¶ 8 and Fig. 1D, elements 121, 124). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Shelton was combined with Reid, the message content of Shelton would be included in the message of 
Reid and Shelton are analogous art because they are from the “same field of endeavor,” namely that of data redaction methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reid and Shelton before him or her to modify both the redactions and messages of Reid to include the redactions and messages of Shelton.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Reid teaches the “base device” for redacting documents and transmitting those documents to a server. Further, Shelton teaches the “known technique” for redacting documents by removing the content and providing specific messages to the user that are applicable to the base device of Reid. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 18, Reid discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a device comprising a processor, facilitate performance of operations, comprising “receiving a text string based on a user input into a field of a graphical user interface associated with a server device” (Reid ¶ 24) where the user on a mobile device enters text (i.e., the text string is received) in an interface, such as the one shown in Fig. 2, that is associated with an email server (i.e., a server device). Additionally, Reid discloses “prior to storage of the text string by by “provid[ing] sensitive information detection” while the user is typing (i.e., prior to storage on the server). Further, Reid discloses “wherein the determining comprises referring to a configurable map indicating a type of the sensitive personal information” (Reid ¶ 28) by using classification rules (i.e., a map) that the user can configure to determine the type, such as secret or top secret, of sensitive information. Moreover, Reid discloses “wherein the configurable map is updateable without updating a function related to parsing the text string,” (Reid ¶ 28) by allowing the user to update the classifications, which is associated with the classification schema and not the function related to parsing the text string. Likewise, Reid discloses “in response to determining that the text string comprises the sensitive personal information, preventing the storage of the text string by the server device comprising: redacting the sensitive personal information from the text string to generate a sanitized text string, and sending the sanitized text string to the server device” (Reid ¶¶ 36-37) by redacting the personal information and sending the information. Finally, Reid discloses “providing a message for display on the graphical user interface comprising an indication that the text string comprises the sensitive personal information” (Reid ¶ 25) by providing a warning to the user.
Although Reid discloses that the sensitive personal information is “redacted” it does not appear to explicitly disclose the redaction is excluding the sensitive information in manner that allows the method to also provide an alert message that indicates “that the sensitive personal information has not been stored, and comprising the sanitized text string.”
However, Shelton discloses that it is well-known in the art that redaction includes “removing” (i.e., excluding) the redacted information. (Shelton ¶ 4). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Shelton was combined with Reid, the method of redaction of Shelton (i.e., by removing the data) would be used as the method of redaction used by Reid. Therefore, the combination of Reid and Shelton at least teaches and/or 
Additionally, Shelton also discloses that it is well-known in the art to include messages with indications that the personal information will be permanently removed (i.e., has not been stored) and comprising the filtered strings. (Shelton ¶ 8 and Fig. 1D, elements 121, 124). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Shelton was combined with Reid, the message content of Shelton would be included in the message of Reid. Therefore, the combination of Reid and Shelton at least teaches and/or suggests the claimed limitation “providing a message for display on the graphical user interface comprising an indication that the text string comprises the sensitive personal information and that the sensitive personal information has not been stored, and comprising the sanitized text string,” rendering them obvious.  
Reid and Shelton are analogous art because they are from the “same field of endeavor,” namely that of data redaction methods. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reid and Shelton before him or her to modify both the redactions and messages of Reid to include the redactions and messages of Shelton.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Reid teaches the “base device” for redacting documents and transmitting those documents to a server. Further, Shelton teaches the “known technique” for redacting documents by removing the content and providing specific messages to the user that are applicable to the base device of Reid. One 

Regarding claims 3 and 13, the combination of Reid and Shelton discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Reid and Shelton discloses “wherein the user input into the field comprises entry of the text string into the field prior to submission of the user input to the second network device” (Reid ¶ 24) where the input of the text string occurs prior to sending the email and, thus is “prior to submission of the user input to the second network device.”

Regarding claims 4 and 14, the combination of Reid and Shelton discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Reid and Shelton discloses “wherein the determining whether the text string comprises the sensitive personal information occurs prior to receipt of the text string by the second network device” (Reid ¶ 24) where the input of the text string occurs prior to sending the email and, thus is “prior to receipt of the text string by the second network device.”

Regarding claims 5 and 15, the combination of Reid and Shelton discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Reid and Shelton discloses “wherein the determining whether the text string comprises the sensitive personal information further comprises parsing the text string to identify the sensitive personal information.” (Reid ¶ 20).

claim 6, the combination of Reid and Shelton discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Reid and Shelton discloses “wherein the text string is a first text string, and wherein the method further comprises, receiving, by the first network device, a subsequent submission of a second text string” (Reid ¶ 24 and Fig. 2) by giving an example where multiple text strings are received by the first network device.

Regarding claim 7, the combination of Reid and Shelton discloses the limitations contained in parent claim 6 for the reasons discussed above. In addition, the combination of Reid and Shelton discloses “wherein the second text string is determined not to comprise the sensitive personal information” (Reid ¶ 27) by determining the text string is “Public or Unclassified,” which one of ordinary skill in the art prior to the effective filing date would understand to mean that these are not sensitive personal information.

Regarding claim 8, the combination of Reid and Shelton discloses the limitations contained in parent claim 7 for the reasons discussed above. In addition, the combination of Reid and Shelton discloses “in response to determining that the text string does not comprise the sensitive personal information, facilitating, by the first network device, providing a notification message for display indicating that the text string does not comprise the sensitive personal information” (Reid ¶27) by displaying a banner stating that the text string is “Public.”

Regarding claims 9 and 17, the combination of Reid and Shelton discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Reid and Shelton discloses “wherein the determining whether the text string comprises the sensitive personal information comprises referring to a configurable map indicating a type of the sensitive by using classification rules (i.e., a map) that the user can configure to determine the type, such as secret or top secret, of sensitive information.

Regarding claim 10, the combination of Reid and Shelton discloses the limitations contained in parent claim 9 for the reasons discussed above. In addition, the combination of Reid and Shelton discloses “wherein the type is a first type, and wherein the configurable map is updated with a second type of the sensitive personal information” (Reid ¶ 28) by allowing the user to update the classifications from a first type to a second type.

Regarding claim 19, the combination of Reid and Shelton discloses the limitations contained in parent claim 18 for the reasons discussed above. In addition, the combination of Reid and Shelton discloses “wherein the message further comprises a notification that the sensitive personal information has been masked” (Reid ¶¶ 25, 36) by providing a warning to the user that sensitive personal information has been entered and redacting that information, which is a form of masking. 

Claims 2 and 12 rejected under 35 U.S.C. § 103 as being unpatentable over Reid in view of Shelton, as applied to claims 1 and 11 above, in further view of Schleifer et al., US Publication 2019/0354251 (hereinafter Schleifer).

Regarding claims 2 and 12, the combination of Reid and Shelton discloses the limitations contained in parent claims 1 and 11 for the reasons discussed above. In addition, the combination of Reid and Shelton does not appear to explicitly disclose “wherein the first network device comprises a microservice orchestration device that executes more than one instance of an application software.”
by disclosing that the system runs a microservice orchestration system on the user device. 
Reid, Shelton, and Schleifer are analogous art because they are from the “same field of endeavor,” namely that of web service systems/ 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reid, Shelton, and Schleifer before him or her to modify the user device of Reid and Shelton to include the microservice orchestration system of Schleifer.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Reid and Shelton teaches the “base device” for detecting sensitive personal information. Further, Schleifer teaches the “known technique” for using a microservice orchestration system that is applicable to the base device of Reid and Shelton. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 16 and 20 rejected under 35 U.S.C. § 103 as being unpatentable over Reid in view of Shelton, as applied to claims 11 and 18 above, in further view of Heckel et al., US Publication 2019/0332658 (hereinafter Heckel).

Regarding claims 16 and 20, the combination of Reid and Shelton discloses the limitations contained in parent claims 11 and 18 for the reasons discussed above. In addition, the combination of 
However, Heckel discloses that it is well known to include a message that “comprises a type of the sensitive personal information” that has been redacted. (Heckel ¶ 19). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Heckel was combined with Reid and Shelton, the indication of the type of sensitive personal information of Heckel would be included in the message of Reid and Shelton. Therefore, the combination of Reid, Shelton, and Heckel at least teaches and/or suggests the claimed limitation “wherein the notification message further comprises a type of the sensitive personal information,” rendering it obvious. 
Reid, Shelton, and Heckel are analogous art because they are from the “same field of endeavor,” namely that of redaction systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Reid, Shelton, and Heckel before him or her to modify the message of Reid and Shelton to include the redaction type indication of Heckel.
The motivation for doing so would have been to alert the user to the included sensitive information in the event that the user is unaware that the information is sensitive information, thereby producing the desirable result of a more knowledge user. 

Response to Arguments
Applicant’s arguments filed September 23, 2021, with respect to the rejections of claims 1-20 under 35 U.S.C. §§ 102 and 103 (Remarks 10-15) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Reid and Shelton.

September 23, 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.

Regarding the rejection of claim 1-20 under 35 U.S.C. § 101, Applicant first argues that an “action by a processor that cannot be practically applied in the mind” is not an abstract idea and the claimed requirement to remove “the sensitive personal information prior to storage by a device … cannot be practically applied or performed as a mental process in the human mind.” (Remarks 7-8). The examiner disagrees.

Prior to the proliferation of personal computers, documents were regularly redacted and stored by hand. Further, activities that can occur “using a pen and paper” are considered mental processes. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011) and MPEP § 2106.04(a)(2)(III.). As a result, Applicant’s argued step is capable of being performed as a “mental process,” within the meaning of the term under § 101. Therefore, Applicant’s argument is unpersuasive.

Applicant next argues that “the claims provide a solution strategically located to intercept the text string imputed by the user, and remove sensitive personal information before being stored by the device,” which is a “particular improvement,” and thus, not an abstract idea. (Remarks 8-9). The examiner disagrees.

The Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in the examiner’s action.” 37 C.F.R. § 1.111(b). The Applicant’s reply fails to comply with this requirement, because it merely reproduces the text of case law and a statement of improvement without providing 

Applicant next argues that the courts have held “converting updated information that was input by a user in a non-standardized form to a standardized format” to be not directed to a judicial exception and the present claim converts unstructured text, which is analogized to non-standardized forms, into structured text that does not comprise sensitive personal information, which is analogized to the standardized format. (Remarks 9). The examiner disagrees.

In Berkheimer v. HP INC., 881 F. 3d 1360 (Fed. Cir. 2018), the federal circuit held that improvements are only considered “to the extent they are captured in the claims.” Berkheimer at 1369. Here, the present claims make no mention of the text being entered as “unstructured” and converted into “structured text.” Therefore, applicant’s argument is unpersuasive.

Finally, Applicant argues “even if the claims could be considered to be directed to a judicial exception, they are directed to a practical application that overcomes the problem of users accidently entering sensitive personal information in input fields … and thus would be eligible under part 2A, Prong 2.” (Remarks 9-10). The examiner disagrees.

The Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in the examiner’s action.” 37 C.F.R. § 1.111(b). The Applicant’s reply fails to comply with this requirement, because it merely reproduces the text of case law and a statement that the some features are a practical . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176